Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 9 and 13 are amended 
Claims 29-30 are new 
Claims 2, 5-6, 10, 12 and 14-28 are cancel.
 Claims 7-8 are withdrawn
Claims 1, 3-4, 9, 11, 13, and 29-30 are pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9, 11, 13, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urban (PG Pub 2013/0146758 A1, equivalent to WO 2011/144743 A1), in view of Haight (PG Pub 2010/0006550 A1), and in further view of Moriya (PG Pub 2006/0178014 A1), and with Haugen (Subwavelength ripple formation on the surfaces of compound semiconductors irradiated with femtosecond laser pulses, 2003, as evidentiary art), and with Matsuda (PG Pub 2010/0148301 A1, as evidentiary art).
Consider Claims 1 and 9, Urban teaches the process of forming periodic array support plate [0019], where the support plate comprises a substrate and glass precursor (omniphobic) coating layer on the substrate, and where this omniphobic layer is laser ablated [0027]. Urban teaches the glass precursor/omniphobic is polysilazane [0080]. 
Although Urban does not teach the composition of the base unit of polysilazane, the prior art of Matsuda (used as evidentiary art) is in the art of coating polysilazane on a glass substrate then annealing [0007], teaches the polysilazane has a base unit and the base unit comprise of –(SiH2NH)– [0007].
Urban does not discloses the laser used for ablation to be a pulse laser. 
However, Urban teaches in another embodiment the laser ablation using laser pulse to polysilazane coating with 10 ps duration, having wavelength of 355 nm [0100].
Therefore, it would be obvious to modify Urban and use pulse laser with 10 ps duration, to provide with hydrophobic property to the coating layer [0100]. 
Urban does not teach the pulse with to be less than 10 ps, or the forming of structures that have features with size less than the wavelength of the pulse laser, or the fluence of the pulse laser.
However, Haight in the art of using laser to form pattern (or preselected patterns) [0002]-[0003], [0076] and laser ablation process [0001], [0010], teaches the process with laser having wavelength of 200-1000 nm (encompass 355 nm) [0012], and where the laser having a pulse duration/width from picosecond to femtosecond [0007] (also from nanosecond to femtosecond [0008]), for example 10-200 fs (0.01-0.2 ps) [0009]. Haight teaches the beam energy of the laser is from 0.1-100 J/cm2 [0012]. Haight also teaches the processing material is, for example, glass/SiO2 [0053]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Urban with Haight to pattern glass precursor/polysilazane coating using fs/ps pulse laser having fluence of 0.01 - 1.0J/cm2
The combined Urban (with Haight) does not teach the forming of structures that have features with size less than the wavelength of the pulse laser, using one beam laser.
However, Haugen (used as evidentiary art) is in the art of irradiating surfaces for forming subwavelength structures (abstract), teaches the use of one beam of femtosecond laser having 50-100 fs (50 fs =0.05 ps) (page 4462, Right Col., 1st para), to irradiate material surface such as InP, GaP, InAs and Si (Figs. 1-3) where the fs laser wavelength used was 800 nm, 1300 nm, 2100 nm formed periodic structure 170-680 nm, 310-1150 nm, 430-1800 nm, respectively (Table 1, and Figs. 1-3).
Therefore, the process of irradiation with a one-beam laser having a short pulse on the order of picosecond onto surface would inherently form subwavelength periodic with the combined process of Urban with Haight.
The combined Urban (with Haight) does not teach the further oxidizing step with heating/baking after the patterning step using irradiation.
However, Moriya in the art of patterning substrate having a layer forming banks (B) [0063], with bank material such as polysilazane [0013], [0063], and with hydrophobic surface (from lyophobic treatment [0065]) and where substrate is glass [0067], teaches the step (S5) in Fig. 6A for patterning the banks (Fig. 4 and Figs. 5-6 [0107]) followed with oxidizing/baking step (S7+ S10
A person having ordinary skill in the art before the effective date of the claimed invention would combine Urban (with Haight) with Moriya to perform the oxidizing step in an oxygen to oxidize the periodic array made of polysilazane (of Urban) after the laser irradiation patterning step, to provide with structure of siloxane skeleton from the organic material in the formed array [0118].
The combined Urban (with Haight and Moriya) teaches the fluence range of the short laser is from 0.1-100 J/cm2 (Haight, [0012]), encompassing 0.1-0.5 J/cm2. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 3, the combined Urban (with Haight and Moriya) teaches the substrate is glass (Urban, [0020]).
Consider Claim 4, the combined Urban (with Haight and Moriya) teaches the short pulse laser with beam spot (105) on the recipient site (Urban, Fig. 1, [0082]), and where the recipient site have shapes such as quadratic shape (Urban, [0021]). 
The combined Urban does not teach beam spot with a quadrilateral shape.
However, it would be obvious for ordinary skilled person in the art to modify the shape of the beam spot to quadrilateral shape, to irradiate only the recipient site having the quadratic shape and not the adjacent areas, with reasonable expectation of success.
Consider Claim 11
Consider Claim 13, the combined Urban (with Haight and Moriya) teaches the oxidizing/baking step is performed in air (oxygen atmosphere) under a heat treatment (Moriya, [0118]), where the heat treatment is used to provide with determined oxidization (oxidization step) (Moriya, [0118]).
Consider Claims 29-30, the combined Urban (with Haight and Moriya) teaches the previously taught in claims 1 and 9. 
The combined Urban (with Haight and Moriya) does not teach the formed fine periodic structure on a glass surface resulted in a reflectance of 1% or less when measured in the ranged 300-800 nm.
However, the combined Urban (with Haight and Moriya) teaches each and every process step and limitation of the applicant’s claims, including the “coating polysilazane on glass surface, pulse laser irradiation with 0.01-5 ps and 0.05-0.5 cm2, and the oxidation/baking step at 400-550℃, forming periodic size smaller than the laser wavelength on the surface”. Since the “fine periodic structure on a glass surface having a reflectance of 1% or less when measured in the ranged 300-800 nm” by the applicant’s claimed process is simply a function of the “coating polysilazane on glass surface, pulse laser irradiation with 0.01-5 ps and 0.05-0.5 cm2, and the oxidation/baking step at 400-550℃, forming periodic size smaller than the laser wavelength on the surface”, and the combination of the Urban (with Haight and Moriya) teaches the claimed process steps. The process of the combination of the Urban (with Haight and Moriya) would have inherently produced “fine periodic structure on a glass surface having a reflectance of 1% or less when measured in the ranged 300-800 nm” unless essential process steps and/or limitations are missing from the applicant’s claims.
Response to Arguments
Applicant’s arguments, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1, 3-4, 9, 11, 13, and 29-30 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urban with Haight and Moriya, with Haugen and Matsuda as evidentiary arts.

The applicant argued against the combined art, on the ground that combined arts does not disclose process of applying a polysilazane having –(SiH2NH)– as a base unit to a glass surface, the step of applying a laser having 0.05-0.5 J/cm2, and the step of annealing at temperature of 400-550°C. As the claimed process resulted in forming clear glass with fine periodic structure.
However, the Urban disclose process of applying a polysilazane having –(SiH2NH)– as a base unit to a glass surface [0080], as evidence by Matsuda that Polysilazane base unit has –(SiH2NH)–  as base unit [0007], where the Haight disclose the step of applying a laser having fluence of 0.05-0.5 J/cm2 [0012], and where Moriya disclose the step of annealing at temperature of 400-550° [0060], as the formation glass surface having a fine periodic structure having size smaller than the used wavelength width is evident in Haugen (Figs. 1-3). Additionally, the combination of the claimed process would resulted in forming a clear glass, as argued.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718